PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kumar et al.
Application No. 14/866,891
Filed: September 26, 2015
For: TECHNOLOGIES FOR OFFLOADING DATA OBJECT REPLICATION AND SERVICE FUNCTION CHAIN MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 08, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 10, 2020. The issue fee was timely paid on April 09, 2020. Accordingly, the application became abandoned on April 10, 2020. A Notice of Abandonment was mailed June 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  Inventor’s Oath/Declaration and substitute statements for Dinesh Kumar, Nrupal R. Jani, Ren Wang, Christian Maciocco and Sanjeev Jain, (2) the petition fee of $2000, and (3) a proper statement of unintentional delay. 

A review of the record indicates the request under 37 CFR 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt was mailed on July 22, 2020, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination (RCE) under 37 CFR 1.114 along with a petition under 37 CFR 1.137 filed on September 29, 2020, became grantable and is accepted nunc pro tunc. 




Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions